"And the said Abner complains, etc., that heretofore, etc., they, the said Woodhouse and Salyear, together with other persons, etc., did conspire, combine, confederate, and agree to accuse and charge the said Abner, together with J. P. and W. G., of a conspiracy to cheat and defraud the said William Woodhouse of one-half of a vessel, called, etc., and to give and procure evidence against said Abner,     (258) J. P., and W. G. sufficient to convict them of the said charge, and to cause them to be indicted for the same charge so unjustly and falsely to be made by them, the said Woodhouse and Salyear, against them, the said Abner, J. P., and W. G., in the Superior Court, etc., and cause them in such court to be convicted on their trial. And the said Abner saith that the said Woodhouse and Salyear did at, etc., in pursuance of the said corrupt agreement and conspiracy, cause the said Abner, together with the said J. P. and W. G., to be indicted, and him, the said Abner, to be convicted for a conspiracy, etc., and did appear and give evidence, and procure evidence to be given against the said Abner, whereof he was convicted, and suffered much by long imprisonment and loss of money; although at the same time it was well known to the said Woodhouse and Salyear that the said charge so made was false and unfounded, and the said William Woodhouse was not at that time and never was the sole owner of said vessel, etc."
Upon not guilty pleaded, the jury, before Donnell, J., at PASQUOTANK, on the last spring circuit, found a verdict for the plaintiff. Upon the *Page 220 
motion of the defendant's counsel, his Honor set the verdict aside, and directed a nonsuit to be entered, because it was admitted by the plaintiff that he had been convicted of the offense for which he averred he had been maliciously prosecuted.
From this judgment the plaintiff appealed.
From the finding of the jury in this case, it may be that the judgment we feel ourselves bound to give will not accord with the justice of the case. Admitting that, however, to be the case, it is better that the injury be submitted to than that a wholesome and well-established rule of law should be shaken.
Judgments are the solemn determinations of judges upon subjects submitted to them, and the proceedings are recorded for the purpose (259) of perpetuating them. They are the foundations of legal repose. It is stated by Lord Mansfield in Moses v. McFerlan, 2 Bur., 1005, that the merits of a judgment can never be impeached by an original suit either at law or in equity; that the judgment is conclusive as to the subject-matter of it whilst it is in force, and until it is reversed or set aside. So it is stated in 1 Stark. on Ev., 224, that the record of a judgment in a criminal case is conclusive evidence of the fact of conviction and judgment, and all the legal consequences resulting from it. It is in the nature of a judgment in rem.
When an action is brought for a malicious prosecution, it is indispensable that the plaintiff should not only show forth the record of the prosecution, but also by the same record his acquittal of the charge made against him. 2 Stark. on Ev., 906. If he cannot do this, he must fail in his action. So, likewise, must he fail if he shows forth a record which shows a verdict and judgment of conviction. That judgment is evidence of his guilt whilst it is in force.
But the plaintiff denies that this is an action for a malicious prosecution in the limited, technical meaning of that action; but an action on the case in its extensive meaning, complaining that the plaintiff sustained damages in being convicted of the crime of conspiracy, through the agency of the defendants, and by their conspiracy. He admits the lawfulness of the conviction, but says it was procured by the perjury and conspiracy of the defendants.
The plaintiff certainly confines himself to very narrow limits. He suffered under that judgment, but he admits its legality. He only complains of the conspiracy and perjury of the defendants. If their conspiracy and perjury, admitting them to be guilty of them, are considered as unconnected with the judgment and the effects of the judgment, *Page 221 
they are offenses of a public nature. They may be punished for them by indictment. But keeping the judgment out of view, they have not injured the plaintiff either in person or in purse. Let the case be disguised as it may, it is an action brought for an injury sustained by that public prosecution, and as long as the plaintiff's guilt is established by the judgment in that prosecution, so long must he    (260) be without a remedy.
PER CURIAM.                                 Judgment affirmed.
Cited: Spillman v. Williams, 91 N.C. 487; Sledge v. Elliott,116 N.C. 716.